 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    KYMBERLY G.,

10                                      Plaintiff,              CASE NO. C19-5621-MAT

11              v.
                                                                ORDER RE: SOCIAL SECURITY
12    ANDREW M. SAUL,                                           DISABILITY APPEAL
      Commissioner of Social Security,
13
                                        Defendant.
14

15          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

16   the Social Security Administration (Commissioner).               The Commissioner denied plaintiff’s

17   applications for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) after

18   a hearing before an Administrative Law Judge (ALJ). Having considered the ALJ’s decision, the

19   administrative record (AR), and all memoranda of record, this matter is AFFIRMED.

20                                 FACTS AND PROCEDURAL HISTORY

21          Plaintiff was born on XXXX, 1972. 1 She has a GED and previously worked as a salesclerk.

22

23          1
                Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER
     PAGE - 1
 1   She also did volunteer work at a medical marijuana dispensary. (AR 129.)

 2           Plaintiff filed a DIB application and protectively filed an SSI application on January 4,

 3   2016, alleging disability beginning January 1, 1997. 2 (AR 35.)           The application was denied

 4   initially and on reconsideration. On December 1, 2017, ALJ Malcolm Ross held a hearing, taking

 5   testimony from plaintiff and a vocational expert (VE). (AR 110-31.) On May 30, 2018, the ALJ

 6   issued a decision finding plaintiff not disabled. (AR 35-42.)

 7           Plaintiff timely appealed. The Appeals Council denied plaintiff’s request for review on

 8   May 11, 2019 (AR 1), making the ALJ’s decision the final decision of the Commissioner. Plaintiff

 9   appealed this final decision of the Commissioner to this Court.

10                                              JURISDICTION

11           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

12                                               DISCUSSION

13           The Commissioner follows a five-step sequential evaluation process for determining

14   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

15   be determined whether the claimant is gainfully employed. The ALJ found plaintiff had worked

16   after the alleged disability onset date, but there was insufficient evidence to find it rose to the level

17   of substantial gainful activity. Plaintiff testified she performed “volunteer” work at a marijuana

18   dispensary, working three to four days a week, eight hours a day. She received cannabis medicine

19

20

21
             2
22             Plaintiff had previously been granted DIB in 1998, but her benefits were terminated on April 14,
     2015 due to medical improvement with a demonstrated ability to perform work-like activity. Her previous
     applications were not reopened. Therefore, the relevant time period for her DIB application begins April
23
     15, 2015, the date after her benefits ceased. (AR 35.)


     ORDER
     PAGE - 2
 1   as well as petty cash for gas and mailings. She did not report any earnings. 3 Although this work

 2   was of a nature “generally performed for pay or profit”, the ALJ found her work “out of abundance

 3   of caution … not clearly … to be substantial gainful activity.” (AR 38.)

 4           At step two, it must be determined whether a claimant suffers from a severe impairment.

 5   The ALJ found plaintiff to have medically determinable “possible mild general anxiety” that did

 6   not rise to the level of a severe impairment. (AR 38; 20 C.F.R. §§ 404.1521, 416.921.) Step three

 7   asks whether a claimant’s impairments meet or equal a listed impairment. The ALJ also conducted

 8   the step three analysis, finding plaintiff’s mental impairments did not meet or equal the criteria of

 9   a listed impairment. See 20 C.F.R., Part 404, Subpt. P, App. 1, § 12.00 (“Mental Disorders”).

10   Finding plaintiff not disabled, the ALJ did not proceed to steps four and five of the sequential

11   evaluation.

12           This Court’s review of the ALJ’s decision is limited to whether the decision is in

13   accordance with the law and the findings supported by substantial evidence in the record as a

14   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Accord Marsh v. Colvin, 792 F.3d

15   1170, 1172 (9th Cir. 2015) (“We will set aside a denial of benefits only if the denial is unsupported

16   by substantial evidence in the administrative record or is based on legal error.”) Substantial

17   evidence means more than a scintilla, but less than a preponderance; it means such relevant

18   evidence as a reasonable mind might accept as adequate to support a conclusion. Magallanes v.

19   Bowen, 881 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of

20   which supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

21

22           3
               In October 2014, an anonymous source reported plaintiff was being paid “under the table” for this
     work. (AR 38, 884-87.) The investigation resulted in a termination of benefits based on ability to work
23
     but not a finding of fraud. (AR 169-71.)


     ORDER
     PAGE - 3
 1   F.3d 947, 954 (9th Cir. 2002).

 2           Plaintiff asserts error at step two. She argues the ALJ erred in the assessment of the opinion

 3   of a medical provider and in considering her subjective testimony and that of a lay witness.

 4   Plaintiff requests remand for further proceedings including a de novo hearing. The Commissioner

 5   argues the ALJ’s decision has the support of substantial evidence and should be affirmed.

 6                                            Symptom Testimony

 7           Absent evidence of malingering, an ALJ must provide specific, clear, and convincing

 8   reasons to reject a claimant’s testimony. Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

 9   “General findings are insufficient; rather, the ALJ must identify what testimony is not credible and

10   what evidence undermines the claimant’s complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th

11   Cir. 1996). In considering the intensity, persistence, and limiting effects of a claimant’s symptoms,

12   the ALJ “examine[s] the entire case record, including the objective medical evidence; an

13   individual’s statements about the intensity, persistence, and limiting effects of symptoms;

14   statements and other information provided by medical sources and other persons; and any other

15   relevant evidence in the individual’s case record.” Social Security Ruling (SSR) 16-3p. 4

16           The ALJ found plaintiff’s statements about the intensity, persistence, and limiting effects

17   of her symptoms inconsistent with her ability to perform substantial work activity at the marijuana

18   dispensary. The ALJ based this finding on inconsistencies with her activities, the medical

19   evidence, and other record evidence. (AR 39-40.)

20           The ALJ found plaintiff’s previously described ability to perform substantial work activity

21

22           4
               Effective March 28, 2016, the Social Security Administration eliminated the term “credibility”
     from its policy and clarified the evaluation of a claimant’s subjective symptoms is not an examination of
23
     character. SSR 16-3p. The Court continues to cite to relevant case law utilizing the term credibility.


     ORDER
     PAGE - 4
 1   at a marijuana dispensary inconsistent with her allegation she was unable to work due to her mental

 2   condition. The ALJ further found her description of her disabling mental limitations inconsistent

 3   with activities such as travel, taking her sixteen-year-old son to school, driving to work, doing her

 4   own shopping, and enrolling in college classes. (AR 40.)

 5          The ALJ found plaintiff’s statements concerning the intensity, persistence, and limiting

 6   effect of her symptoms not entirely consistent with the medical evidence. (AR 41.) Plaintiff does

 7   not challenge the ALJ’s assessment of that evidence or the ALJ’s finding of inconsistency with

 8   her symptom testimony.

 9          The ALJ also noted inconsistencies between plaintiff’s testimony and information set forth

10   in the Cooperative Disability Investigations (CDI) report (see AR 431-45) involving travel and

11   frequenting a casino. (AR 40.) Plaintiff describes the inconsistencies as “trivial.” Nevertheless,

12   the other sufficiently specific and unchallenged bases for the ALJ’s evaluation of plaintiff’s

13   testimony renders any potential error on this particular basis harmless.              Carmickle v.

14   Commissioner, Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

15                                         Lay Witness Statement

16          Lay witness testimony as to a claimant’s symptoms or how an impairment affects ability

17   to work is competent evidence and cannot be disregarded without comment. Van Nguyen v.

18   Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). But see Molina v. Astrue, 674 F.3d 1104, 1115-22

19   (9th Cir. 2012) (describing how the failure to address lay testimony may be harmless). The ALJ

20   can reject the testimony of lay witnesses only upon giving germane reasons. Inconsistency

21   between a lay statement and evidence of a claimant’s activities constitutes a specific and germane

22   reason for discrediting lay testimony. See Carmickle, 533 F.3d at 1164.

23          The ALJ discussed a third-party function report filed by plaintiff’s boyfriend, Cory Andre


     ORDER
     PAGE - 5
 1   Baughn, giving it little weight based on inconsistency with plaintiff’s activities, such as working

 2   with customers at the marijuana dispensary, shopping, enrolling in college classes, and going to

 3   the casino. (AR 41-42.) Plaintiff does not dispute the ALJ’s evaluation of this statement, but

 4   argues the ALJ erred in failing to specifically discuss a second statement by Mr. Baughn.

 5          However, the Court agrees with the Commissioner that any failure to address the second

 6   statement is harmless because the same reasons given by the ALJ in evaluating the earlier

 7   statement apply equally to the later statement, as well as to plaintiff’s statements, that is, the lack

 8   of consistency with plaintiff’s activities. See Molina, 674 F.3d at 1118-19 (“Molina has not

 9   suggested any basis for concluding that an ALJ’s failure to discuss a lay witness’s testimony

10   expressly is likely to affect the outcome in situations where the testimony is similar to other

11   testimony that the ALJ validly discounted, or where the testimony is contradicted by more reliable

12   medical evidence that the ALJ credited.”) Plaintiff attempts to distinguish the first and second

13   statements, pointing to observations about cutting herself, being sad and depressed, and needing

14   help keeping on schedule. However, the Court finds the two statements not materially different in

15   the description of plaintiff’s difficulties. Mr. Baughn acknowledges plaintiff’s issues with cutting

16   have lasted “a long time.” (AR 413-14.) The ALJ’s unchallenged bases for evaluating Mr.

17   Baughn’s first statement are equally germane to the second statement. The Court finds no error.

18                                                 Step Two

19          “[T]he step two inquiry is a de minimis screening device to dispose of groundless claims.”

20   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (citation omitted). At step two, a claimant

21   must make a threshold showing that her medically determinable impairments significantly limit

22   her ability to perform basic work activities. See Bowen v. Yuckert, 482 U.S. 137, 145 (1987); 20

23   C.F.R. §§ 404.1520(c), 416.920(c). An impairment must result from anatomical, physiological,


     ORDER
     PAGE - 6
 1   or psychological abnormalities which can be shown by medically acceptable clinical and

 2   laboratory diagnostic techniques, and established by medical evidence consisting of signs,

 3   symptoms, and laboratory findings, not only by a statement of symptoms. 20 C.F.R. §§ 404.1521,

 4   416.921. A claimant bears the burden of showing her medically determinable impairments are

 5   severe. Miller v. Heckler, 770 F.2d 845, 849 (9th Cir. 1985). A severe impairment may not be

 6   established based on symptoms alone. 20 C.F.R. §§ 404.1521, 416.921; Ukolov v. Barnhart, 420

 7   F.3d 1002, 1005 (9th Cir. 2005).

 8   l.     Headaches

 9          Plaintiff argues the ALJ failed to consider the diagnosis by neurologist John Miller, M.D.,

10   of chronic headache syndrome. (AR 460.) However, this diagnosis alone does not suffice to

11   establish a severe impairment. Dr. Miller did not describe any functional restrictions caused by

12   plaintiff’s headaches and plaintiff cites no other evidence of headaches impacting her ability to

13   work. Plaintiff fails to establish harmful error in the ALJ’s consideration of Dr. Miller’s diagnosis

14   of chronic headache syndrome.

15   2.     Mental impairments

16          The ALJ found plaintiff failed to show the existence of any impairment that significantly

17   limited her ability to perform basic work-related activities for twelve consecutive months. (AR

18   38.) While plaintiff argues her cutting behavior should have been considered separately, the ALJ

19   considered all of plaintiff’s mental health symptoms “regardless of precise diagnostic labels.” (Id.)

20          Also, although the ALJ found the record insufficient to establish plaintiff’s work at a

21   marijuana dispensary provided her with remuneration arising to the level of substantial gainful

22   activity, the ALJ did find the activities performed by plaintiff to constitute substantial work

23   activity. Plaintiff worked three-to-four days a week, eight hours a day. She was able to run the


     ORDER
     PAGE - 7
 1   shop by herself, taking care of patients and dispensing cannabis. Considering the four broad areas

 2   of mental functioning set forth in the disability regulations for evaluating mental impairment (the

 3   “ Paragraph B” criteria, 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00 (A)(2)(b)), the ALJ found no

 4   limitations, as evidenced by plaintiff’s ability to work as a cashier, interact with the public, work

 5   full eight-hour days, perform her duties independently, and manage her own personal care. (AR

 6   40.) The ALJ is entitled to draw logical inferences from the evidence. Sample v. Schweiker, 694

 7   F.2d 639, 642 (9th Cir. 1982) (cited sources omitted). Because the ALJ’s interpretation of the

 8   evidence is rational and supported by substantial evidence, his conclusions are properly upheld.

 9   Plaintiff does not demonstrate error in the ALJ’s evaluation of these four functional areas.

10                                            CONCLUSION

11          For the reasons set forth above, this matter is AFFIRMED.

12          DATED this 24th day of February, 2020.

13

14
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 8
